Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-8-2002

Wilson v. PA St Pol
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1531




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Wilson v. PA St Pol" (2002). 2002 Decisions. Paper 716.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/716


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT

                                             __________

                                             No. 02-1531
                                             __________

                                 MICHAEL ANTHONY WILSON,
                                            Appellant

                                                  v.
     PENNSYLVANIA STATE POLICE DEPARTMENT; PAUL J. EVANKO, In his official
      capacity as Commissioner of the Pennsylvania State Police; LINDA M. BONNEY, In her
                       official capacity as Director of Bureau of Personnel,
                               Pennsylvania State Police Department

                                                 UNITED STATES OF AMERICA, Intervenor
                                             __________

                           On Appeal from the United States District Court
                                 for the Eastern District of Pennsylvania
                                           (No. 94-cv-06547)
                          District Judge: The Honorable Bruce W. Kauffman
                                              __________

                              Submitted Under Third Circuit LAR 34.1(a)
                                         October 29, 2002
                                           __________

                    Before: NYGAARD, GARTH, and MICHEL, * Circuit Judges

                                  (Opinion Filed: November 7, 2002)


                                             __________



*
 The Honorable Paul R. Michel, United States Circuit Judge for the Federal Circuit, sitting
by designation.
                                                OPINION
                                               __________

Michel, Circuit Judge:

        Plaintiffs-appellants Michael Anthony Wilson, et al. appeal from the District Court

for the Eastern District of Pennsylvania's January 3, 2001 order partially granting

defendants' motion to dismiss plaintiffs' class action. Wilson et al. v. Pa. Police Dep't et

al., No. 94-CV-6547, slip op. (E.D. Pa. Jan. 3, 2001) (order partially granting motion to

dismiss). The class action was filed on behalf of state police officer candidates denied

employment on the basis of visual impairment. The trial court granted the motion with

respect to the plaintiffs' substantive due process claim, Americans with Disabilities Act

claim, and Rehabilitation Act claim. Id. The motion was denied with respect to the

plaintiffs' equal protection. Id. As to the equal protection claim, the District Court later

granted summary judgment to all defendants, the Pennsylvania State Police ("PSP"),

Commissioner Paul J. Evanko, in his official capacity as Commissioner of the PSP, and

Linda M. Bonney, in her official capacity as Director of Bureau of Personnel, PSP

(collectively, "defendants"). Wilson et al. v. Pa. Police Dep't, Evanko, and Bonney, No.

94-CV-6547, slip op. (E.D. Pa. Jan. 18, 2002)(order granting summary judgment).

The plaintiffs timely appeal the January 3, 2001 ruling, although only as to their

Rehabilitation Act claim, and the January 18, 2002 grant of summary judgment on the equal

protection claim. We will affirm-in-part and reverse-in-part the judgment of the District

Court and remand the case to that court.



                                                      2
                                                     I.

        We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291.

The plaintiffs consist of "all persons who have been or will be denied employment as state

police officers since June 14, 1992, because of visual impairment and who are able to

achieve, through corrective lenses, surgery, or otherwise, either 20/20 binocular vision or

20/20 vision in one eye."

                                                     A.

        The Rehabilitation Act claim was dismissed on the grounds that Congress had not

abrogated the states' immunity from suits under the Rehabilitation Act, and therefore the

Eleventh Amendment barred the plaintiffs' claim. Under this court's recent decision in

Koslow v. Commonwealth of Pennsylvania, 302 F.3d 161 (3d Cir. 2002), the dismissal of

the Rehabilitation claim by the trial court in this case was an error. This court has not yet

addressed whether Congress abrogated the states' immunity from suits under the

Rehabilitation Act but Koslow held that "if a state accepts federal funds for a specific

department or agency, it voluntarily waives sovereign immunity for Rehabilitation Act

claims against the department or agency -- but only against that department or agency." Id.

at 171. The court did not reach the abrogation issue because it held waiver was clearly

intended by Congress in Section 2000d-7 of the Rehabilitation Act, as amended, as a

precondition to the acceptance of federal funds and states were, therefore, on notice that by

accepting federal funds they would waive Eleventh Amendment immunity to Rehabilitation

Act claims. Id. at 169-70. Koslow also specifically clarified that a state can avoid liability

                                                     3
for § 504 claims by declining federal funds to the relevant department or agency and,

therefore, the acceptance of funds is a "free and deliberate choice by [a state] that does not

rise to the level of an 'unconstitutional condition.'" Id. at 174. Defendants' arguments to

the contrary are thus disposed of. It is also implicit in all of the defendants' arguments that

the PSP receives federal funds. Therefore, in light of the holding in Koslow, the trial

court's dismissal of the plaintiffs' Rehabilitation Act claims in this case is clearly

incorrect.1 The trial court must reach the merits of the Rehabilitation Act claim.

                                                       B.

        The second claim was decided on summary judgment on the grounds that: (1) the

relevant group of similarly-situated persons for purposes of the equal protection analysis

were state trooper cadet applicants, and since plaintiffs made no argument that all state

trooper cadet applicants were not treated alike, their attempt to show irrationality in the

application of the standards fails; (2) the rational relationship test does not require that the

PSP's standards be the best possible to accomplish their purpose, plaintiffs' arguments that

those with better eyesight than the cut-off used by the PSP are equally unqualified, is

irrelevant to a rationality analysis; and (3) the rational relationship test does not require


1
  Defendants assert that Barnes v. Gorman, 122 S. Ct. 2097 (2002), should somehow
affect this court's understanding of Koslow and that the issues require further briefing. This
contention is unpersuasive since Barnes was decided before Koslow and focused on
liability for punitive damages. Not only are punitive damages not involved in this case, but
also the Koslow opinion specifically referred to Barnes as maintaining a consistent
interpretation of § 504 of the Rehabilitation Act. Koslow, 302 F.3d at 176 n.18.
Consequently, Barnes does not have any significance for this case.


                                                        4
specific proof to support a standard setting, plaintiffs' arguments that the customary

definitions of visual impairment and legal blindness were the only basis for the established

standards does not matter either. Wilson et al. v. Pa. Police Dep't, Evanko, and Bonney,

No. 94-CV-6547, slip op. at 5-6 (E.D. Pa. Jan. 18, 2002)(order granting summary

judgment). We see no error in the trial court's analysis. Rational basis scrutiny requires us

to be very deferential to the PSP's determination of the need for a standard for uncorrected

vision. Plaintiffs have not presented any evidence to suggest that the PSP's standard was

not rationally related to its legitimate interest in public and officer safety, only evidence

suggesting that other standards might have been satisfactory or even better. That evidence

alone cannot at law support an equal protection claim. Therefore, we must affirm the trial

court's judgment with respect to the equal protection claim.

                                                       II.

        For the foregoing reasons, we will affirm-in-part and reverse-in-part the judgment of

the district court and remand the case for further proceedings as necessary.




                                                       5
TO THE CLERK:

     Please file the foregoing opinion.




                                       /s/ Paul R. Michel
                              Circuit Judge




                                                  6